Court of Appeals
of the State of Georgia

                                          ATLANTA,____________________
                                                    October 28, 2014

The Court of Appeals hereby passes the following order:

A15A0235. CUPPETT v. THE STATE.

         Appellant in the above-referenced appeal was convicted on June 16, 2014 after
entering a guilty plea, and proceeding pro se, he filed a timely notice of appeal on
June 30, 2014 indicating that he wished to raise, inter alia, a claim of ineffective
assistance of trial counsel. After the notice of appeal was filed, the trial court
appointed counsel to represent appellant. Consequently, appellant has now filed a
motion with this Court, seeking a remand of this case to the trial court so that his
counsel can investigate his ineffective-assistance claim and raise it before the trial
court.
         Given the fact that “this appeal was [a]ppellant’s first opportunity to raise the
issue of ineffective assistance of trial counsel, we will remand the case for an
evidentiary hearing on that claim.” Hung v. State, 282 Ga. 684, 685 (2) (653 SE2d 48)
(2007) (punctuation omitted). Accordingly, it is hereby ordered that this case be
remanded to the trial court so that the court can conduct an evidentiary hearing on
appellant’s claim that trial counsel was ineffective. It is further ordered that if the trial
court finds that appellant was denied ineffective assistance of trial counsel, appellant
shall be entitled to a new trial; however, if the trial court finds that appellant was not
denied ineffective assistance of trial counsel, then appellant will be entitled to file a
notice of appeal within 30 days of the entry of any such adverse order.
Court of Appeals of the State of Georgia
                                     10/28/2014
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.